

116 HRES 419 IH: Acknowledging the contributions of America’s addiction professionals and their commitment to delivering evidence-based practice to individuals with substance use disorders through recognized standards of education, training, and competencies.
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 419IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Joyce of Ohio (for himself, Mr. Ryan, Mr. Johnson of Ohio, Mr. Tonko, Mr. Sensenbrenner, and Ms. Kuster of New Hampshire) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONAcknowledging the contributions of America’s addiction professionals and their commitment to
			 delivering evidence-based practice to individuals with substance use
			 disorders through recognized standards of education, training, and
			 competencies.
	
 Whereas the addiction professional workforce represents more than 100,000 counselors, educators, and other addiction-focused health care professionals;
 Whereas addiction professionals specialize in prevention, intervention, treatment, recovery support, and education;
 Whereas addiction professionals work across a wide variety of settings including outpatient care centers, mental health and substance use disorder facilities, general medicine and surgical hospitals, psychiatric and substance use disorder hospitals, private practice, clinics, as well as prisons, probation agencies, juvenile detention facilities, halfway houses, detoxification centers and more; and
 Whereas addiction professionals are addressing the full range of substance use disorders in our communities across the treatment and recovery continuum, including in the face of the current opioid crisis: Now, therefore, be it
	
 That the House of Representatives supports the delivery of evidence-based care for substance use disorder by acknowledging the contributions of addiction professionals and encourages that recognized credentials reflect the requisite knowledge, training, and competencies for delivering quality, effective substance use disorder counseling.
		